Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 7/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The following were not considered for being either partially or fully illegible due to poor image quality:
GUNSTON, B. (Ed.) (2000).  Jane's aero-engines, Issue seven.  Coulsdon, Surrey, UK:  Jane's Information Group Limited.  pp. 510-512.
HALL, C.A. and CRICHTON, D. (2007).  Engine design studies for a silent aircraft.  Journal of Turbomachinery, 129, 479-487.
DALY, M.  Ed. (2010).  Jane's Aero-Engine. Issue Twenty-seven.  March 2010.  p. 633-636.   
TAYLOR, W.F.  (1974).  Deposit formation from deoxygenated hydrocarbons. I. General features.  Ind. Eng. Chem., Prod. Res. Develop., vol. 13(2).  1974.  pp. 133-38.
FRANKENFELD, J.W. and TAYLOR, W.F. (1980).  Deposit fromation from deoxygenated hydrocarbons.  4.  Studies in pure compound systems.  Ind. Eng. Chem., Prod. Res. Dev., vol. 19(1).  1978.  pp. 65-70.
EDWARDS, T. and ZABARNICK, S. (1993).  Supercritical fuel deposition mechanisms.  Ind. Eng. Chem. Res. vol. 32. 1993.  pp. 3117-22. 	
KASUBA, R. and AUGUST, R. (1984).  Gear mesh stiffness and load sharing in planetary gearing. American Society of Mechanical Engineers, Design Engineering Technical Conference, Cambridge, MA.  October 7-10, 1984.  pp. 1-6.
The information disclosure statement filed 7/23/2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The following reference could not be found within the IDS filed on 7/23/2019
“Eintrittskarte in die nachste Triebwerksgeneration” with a page count of 5 pages.
The information disclosure statement filed 7/23/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The following were not considered for being in a non-English language and the absence of a concise explanation of relevance:
HESS, C. (1998).  Pratt & Whitney develops geared turbofan.  Flug Revue 43(7).  October 1998. 
Eintrittskarte in die nachste Triebwerksgeneration with a page count of 5 pages.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

wherein the width at each pressure side location along the channel is defined as a minimum distance to a location along the suction side, the width converging along the channel for at least some span positions greater than 5% span and less than half of the span positions, the width converges along the channel at a location spaced a distance from an inlet of the channel, and the distance is greater than a radius defined by a leading edge of the respective fan blade at the same span position; and 
The recitation of “the suction side” fails to distinguish between which blade 74A or 74B is being referred to.  As best understood by the Office the width is understood to be the lines 99, 102 and 98 as shown in Fig. 6C, reproduced below, wherein the lines start from blade 74B and progress towards blade 74A. Thus the “suction side” refers to blade 74A’s suction side.
The recitation of “the width at each pressure side location along the channel” supports the idea of a plurality of widths (e.g. 99, 102, 98) along the channel, but then the recitation refers to “the width” without specifying which of the plurality of widths is being referred to.  As best understood by the Office the “channel” converges and/or diverges, not the width since the width is defined as “a minimum distance” and thus cannot converge or diverge; it just is its minimum distance.

    PNG
    media_image1.png
    706
    543
    media_image1.png
    Greyscale
The recitation of “at a location spaced a distance from an inlet of the channel, and the distance is greater than a radius defined by a leading edge of the respective fan blade” is unclear in that by virtue of the radius of the leading edge the channel must start to converge at the leading edge and thus cannot begin to converge at a distance greater than the radius. Further it is unclear which blade is the respective blade.

    PNG
    media_image2.png
    706
    543
    media_image2.png
    Greyscale
As best understood by the Office the leading edge and thus the distance is with respect to the blade 74A rather than 74B. See figure to the right.
Claim 1 is also unclear in that it recites 
wherein a stagger angle of each fan blade of the array of fan blades relative to the engine longitudinal axis is less than or equal to 15 degrees at span positions converging and diverging along the channel.
The recitation conveys that the span positions converge and diverge.  Span positions are a fixed radial distance 
Claims 2-16 are unclear in that they depend from claim 1.
Claims 6, 7, 8, 9, 10, 11 and 16 are unclear for reciting that the width converges and diverges. It is unclear which width.  Further the width is a fixed minimum distance, thus it is the channel that converges and diverges.
Claim 17 is unclear for the reasons stated in claim 1.
Claims 18-30 are unclear for their dependency from claim 17.
Claims 17, 19, 20, 22, 23, 26, 27, 28 and 30 are unclear for the reasons stated for claims 6, 7, 8, 9, 10, 11 and 16.
Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: while individual blade variables (including stagger, solidity, channel width, etc.) may be optimized, to optimize the claims’ specific plurality of variables to their specifically claimed ranges would be to use impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Decker US 20080226454 for stagger vs span in Fig. 6B and solidity vs span in Fig. 6C.
Burdgick US 6398489 for converging and diverging channel vs span in Fig. 7.
Chandraker US 6709239 for stagger vs span in Fig. 2.
Elvekjaer US 5342170 for stagger angle within narrow range in Fig. 4.
Barry US 5980209 for stagger angle degree range in Fig. 9B.
Gallagher US 20130340406 for stagger angle degree range in Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745